Citation Nr: 1528862	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an additional annual VA clothing allowance for the year 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1992 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Durham, North Carolina.  

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In the May 2013 Substantive Appeal (VA Form 9), the Veteran raised the issue of clear and unmistakable error in the July 2012 decision of the VAMC.  As the Board is granting the appeal in the decision below, the Veteran's claim of clear and unmistakable error is considered moot, and therefore does not need to be referred to the AOJ.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  Due to his service-connected skin disability, the Veteran uses prescribed medications that cause irreparable damage to his outer garments.  

2.  The prescribed skin medications either damage a distinct type of clothing than those affected by the Veteran's orthopedic appliances or damage the same type of clothing at an increased rate than the appliances alone.  

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to an additional annual clothing allowance for the year 2012 have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, it does not appear that the Veteran was provided with notification of VA's duties to notify him of what is required to substantiate a claim or of VA's duties to provide assistance in claim substantiation.  However, it is not initially clear whether the VCAA is applicable in this case.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Regardless, given the favorable outcome in this decision that represents a full grant of the issue on appeal, any explanation of VA's duties to notify and assist, if applicable, is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Laws and Regulations

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance.  38 C.F.R. § 3.810(a); see 38 U.S.C.A. 
§ 1162  

A single clothing allowance is paid if one of three criteria is satisfied.  38 U.S.C.A. 
§ 1162; 38 C.F.R. § 3.810(a)(1).  The first two criteria relate to prosthetic or orthopedic appliances that tend to wear or tear clothing.  38 U.S.C.A. § 1162(1); 
38 C.F.R. §§ 3.810(a)(1)(i), (ii)(A).  The third criterion relates to topical medications, and provides that a clothing allowance is paid if the Under Secretary for Health or a designee certifies that the veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162(2); 38 C.F.R. § 3.810(a)(1)(ii).  

A "medication" is defined as a "cream, salve, ointment, lotion, or semisolid medicine that is used to treat, prevent, heal, protect and alleviate symptoms from a skin condition."  VHA Handbook 1173.15, para. 2.c. (May 14, 2015).  Over-the-counter skin medications that are ordered by a VHA physician are to be considered as "prescribed" skin medications.  Id at para. 8.c.  

According to VHA Handbook 1173.15, para. 5.c., the Under Secretary of Health designee is the Prosthetic Representative, unless a clinical determination is required, then the Under Secretary of Health designee is the appropriate clinician (e.g., VHA clinician, Prosthetist, Orthotist, or Pharmacist).  A clinical evaluation of a skin medication is warranted if insufficient medical evidence of record exists to award the clothing allowance.  VHA Handbook 1173.15, para. 6.a.  In some circumstances, the veteran can submit pictures to certify that the prescribed skin medication causes irreparable staining.  Id at para. 6.b.  While the ultimate determination is left to the individual treating provider, the VHA Prosthetic and Pharmacy workgroup has created a list that identifies "skin medications, ointments, or lotions that may cause irreparable staining, discoloration, bleeding, and damage not removable by laundering or dry cleaning."  Id at para. 8.c.  This identified list contains the footnote: "Please note this list is to be used as a guide as there are multiple manufacturers, dosage terms, and excipients."  

In situations where multiple types of outer garments are affected, more than one clothing allowance may be paid.  38 C.F.R. § 3.810(a)(2); Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009).   In these situations, each appliance or medication must: 
(i) satisfy the requirements of 38 C.F.R. § 3.810(a)(1), and (ii) affect a distinct type of article of clothing or outer garment.  Id.  

In situations where a single type of outer garment is affected by multiple appliances, multiple medications, or a combination of an appliance and a medication, more than one clothing allowance may be paid.  38 C.F.R. § 3.810(a)(3); Sursely, 551 F.3d 1351.  In these situations, each appliance or medication must satisfy the requirements of   38 C.F.R. § 3.810(a)(1), and together the appliance(s) and/or medication(s) tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, then VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he is entitled to a clothing allowance due to the irreparable damage to his outer garments caused by skin medications prescribed to treat his service-connected disability.  Specifically, the Veteran contends that the topical creams and ointments prescribed to treat residual burn injuries on his left arm have caused irreparable damage to his shirts and other outer garments.  In a January 2012 Application for Annual Clothing Allowance (VA Form 10-8678), the Veteran identified four topical medications: aloe vesta protective ointment, cocoa butter, sunscreen, and triamcinolone acetonide.  Three of the four skin medications listed are over-the-counter medications, while triamcinolone acetonide is a prescription corticosteroid used topically as an antiinflammatory agent.  See Dorland's Illustrated Medical Dictionary p. 1959 (32nd ed. 2012).  

The Board first finds that the Veteran is service-connected for a disability that results in a skin condition.  The Veteran is service-connected for residuals of second degree burns of the left arm and hand, effective November 4, 1994.  The Veteran is also service-connected for residuals of first and second degree burns of the right arm and hand, effective November 4, 1994; however, the Veteran has not contended that he uses the skin medications on his right arm.  

The Board next finds that the Veteran has been prescribed the identified medications for treatment of his service-connected skin condition.  During the April 2014 Board hearing, the Veteran testified that due to his burns, his physician prescribed use of sunblock and cocoa butter.  See Hearing Transcript p. 4.  In addition, the Veteran submitted two statements from VA physicians, both of which identify that the Veteran uses topical medications to treat a variety of skin conditions, including the service-connected burn to his arm.  

After a review of all the evidence of record, the Board further finds that the weight of the evidence is at least in relative equipoise as to whether the skin medications used by the Veteran cause irreparable damage to his outer garments.  In this regard, the Veteran testified that the skin medications transfers to the shirts and causes permanent stains.  See Hearing Transcript p. 4.  

In the July 2012 decision, the Chief of the Durham VAMC Prosthetic and Sensory Aids Service determined that the skin medications used by the Veteran did not cause irreparable damage to his outer garments.  The Prosthetic and Sensory Aids Service Chief indicated that "national regulations" indicated that the skin medications identified by the Veteran did not cause irreparable damage to outer clothing.  The May 2013 Statement of the Case, co-signed by the VAMC Prosthetic Representative and the Prosthetic and Sensory Aids Service Chief, indicated that the skin medication identified by the Veteran are water-based products, which are not recognized as causing irreparable damage to clothing.  The May 2013 Statement of the Case also referred to, and attached, the list of topical medications compiled by the VHA Prosthetic and Pharmacy workgroup.  

The list attached to the May 2013 Statement of the Case contains three of the four medications identified by the Veteran; aloe vesta protective ointment is not among those skin medications listed.  The three remaining medications are found on the list; however, all three are listed as not causing stains or damage to clothing.  The Board notes that the referenced list has been updated since May 2013, with the most recent revision occurring in December 2014; however, with respect to the four skin medications identified by the Veteran, there has been no change as to their respective statuses: aloe vesta protective ointment is still not listed, and the other three are still categorized as not causing stains or damage to clothing.  

Evidence in favor of a finding of irreparable damage to the Veteran's clothing is contained in the two VA physician statements submitted by the Veteran, and the Veteran's lay statements.  In a January 2012 statement, the Veteran's treating dermatologist indicated that the creams used by the Veteran "may damage his clothing."  In an August 2012 statement, the Durham VAMC Chief of Dermatology indicated that the creams used by the Veteran "cause irreparable damage to [his] clothing and outer garments."  As discussed above, the Veteran testified at the April 2014 Board hearing that the creams have caused permanent staining to his shirts.  See Hearing Transcript p. 4.  

In review of the conflicting opinions of record, the Board finds the evidence both in favor of and against the Veteran's claim to be of equal probative weight.  The Under Secretary of Health designee determined that the skin medications identified by the Veteran are not known to cause stains or damage to clothing, as indicated by the list compiled by the VHA Prosthetic and Pharmacy workgroup.  However, the list is not dispositive, but instead is only a guide in making the ultimate determination in a clothing allowance claim.  See VHA Handbook 1173.15, para. 8.  In this case, the evidence of record contained two statements from VHA clinicians familiar with the Veteran's treatment protocol, both of whom provided opinions contrary to the Under Secretary of Health designee.  While the Prosthetic and Sensory Aids Service Chief considered the January 2012 statement in forming his opinion, indicating it did "not supercede [sic] national regulations," it appears that the favorable August 2012 statement was never considered in support of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).  

The August 2012 statement, provided by the VAMC Chief of Dermatology, indicates that the Veteran's medications do cause irreparable damage to his clothing and outer garments.  While the VAMC Chief of Dermatology has not been identified as the Under Secretary of Health designee in this case, the VHA Handbook identifies that, in certain situations, VHA clinicians are appropriate designees to make the ultimate determinations in clothing allowances cases.  See VHA Handbook 1173.15, para. 5.c; see also id. at para. 8 ("the ultimate determination is left to the individual treating provider") (emphasis added).  Therefore, the Board finds the August 2012 opinion probative as to the question of irreparable damage caused by the Veteran's skin medications.   

In addition, while a lay person, the Veteran is competent to attest to the damage to his outer garments caused by his VA-prescribed topical skin medications.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Accordingly, in consideration of all the evidence, both lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's skin medications cause irreparable damage to his outer garments.  As such, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has satisfied the requirements for a clothing allowance under 38 C.F.R. § 3.810(a)(1).  

The evidence of record, however, establishes that the Veteran is already in receipt of at least one clothing allowance; therefore, the Board must analyze if the Veteran is entitled to another clothing allowance under 38 C.F.R. § 3.810(a)(2) or 38 C.F.R. § 3.810(a)(3).  The Board notes that it is unclear how many clothing allowances the Veteran already receives.  In January 2012, the Veteran filed a claim for three separate clothing allowances: the one due to skin medications identified above, one due to a carpal tunnel brace on the left hand, and one due to a transcutaneous electrical nerve stimulation (TENS) unit for a low back disability.  According to hand-written documentation on each VA Form 10-8678 submitted, the Veteran appears to have been approved only for the clothing allowance due to the use of a carpal tunnel brace on the left hand.  Notation on the VA Form 10-8678 submitted for a clothing allowance due to use of a TENS unit indicates that the Veteran was not entitled to such a clothing allowance, and no appeal appears to have been initiated with respect to this decision.  However, on the May 2013 Statement of the Case, the VAMC characterized the Veteran's claim as a claim for a third clothing allowance.  Regardless, the Board finds the foregoing analysis would be the same whether or not the Veteran was receiving a clothing allowance due to use of the TENS unit, and will therefore assume the Veteran receives such allowance.  

As adjudicated above, the Board has found that the requirements under 38 C.F.R. § 3.810(a)(1) have been satisfied.  Therefore, the remaining question is whether an additional clothing allowance due to use of skin medications either affects a distinct type of clothing or outer garment (see 38 C.F.R. § 3.810(a)(2)(ii)), or when combined with the Veteran's carpal tunnel brace and TENS unit, cause irreparable damage at an increased rate than that of the carpal tunnel brace and TENS unit alone (see 38 C.F.R. § 3.810(a)(3)(ii)).  In this regard, the evidence of record does not contain any indication as to which types of clothing and outer garments are affected by the carpal tunnel brace or TENS unit.  As it pertains to the use of skin medications, the Veteran has only identified shirts as the type of clothing affected.  See Hearing Transcript p. 4.  

In contrast to the clothing allowances for both the carpal tunnel brace and the TENS unit, the Veteran's current claim is his first for a skin medication.  As the carpal tunnel brace is confined to the left wrist, and the TENS unit is confined to the low back, the skin medications, which the Veteran applies to his left forearm and hand, affect a different part of the body, and would likely damage different types of clothing than those affected by the orthopedic appliances.  In addition, the clothing allowances for the carpal tunnel brace and the TENS unit are for appliances that tend to wear and tear clothing; however, the current clothing allowance claim is for skin medications, which stain and discolor clothing.  While appliances and skin medications both act to irreparably damage clothing, they act in different ways, and the Board finds it likely that the additional effect of staining and discoloration by 

the Veteran's skin medication would damage his clothing at an increased rate than the appliances alone.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a clothing allowance for the year 2012 for the use of skin medications have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102



ORDER

An annual VA clothing allowance for the year 2012 is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


